Case 1:18-cv-10225-MLW Document 360-1 Filed 08/23/19 Page 1 of 4




   EXHIBIT A
       Case 1:18-cv-10225-MLW Document 360-1 Filed 08/23/19 Page 2 of 4
                                                                    Office of Enforcement and Removal Operations

                                                                    U.S. Department of Homeland Security
                                                                    Field Office Address
                                                                    City, State, Zip Code




LAST NAME, First Name                                                           AXXX-XXX-XXX
c/o Immigration and Customs Enforcement
XXXXX Field Office

                         Notice to Alien of File Custody Review

You are detained in the custody of U.S. Immigration and Customs Enforcement (ICE) and you
are required to cooperate with ICE in effecting your removal from the United States. If ICE has
not removed you from the United States within the removal period as set forth in INA 241(a)
(normally 90-days of either: 1) your entering ICE custody with a final order of removal,
deportation or exclusion, or 2) the date of any final order you receive while you are in ICE
custody), ICE’s Deciding Official will review your case for consideration of release on an Order
of Supervision. Release, however, is dependent on your demonstrating to the satisfaction of ICE
that you will not pose a danger to the community and will not present a flight risk.

Your custody status will be reviewed on or about (DAY 75).

You may submit any documentation you wish to be reviewed in support of your release, prior to
(DAY 60), (in person, or via mail service) to the following address:

       US. Department of Homeland Security
       1000 District Ave.
       Burlington, MA 01803
       ATTN: POCR Unit,

Such documentation must contain a cover letter indicating that the material is submitted in
support of your Post Order Custody Review. English translations of such documentation must
be provided pursuant to 8 C.F.R. § 103.2(b)(3). An attorney or other person may submit
materials on your behalf.

The deciding official will notify you of the decision in your case on or about (DAY 90).

Attached to this notice is a list of free or low-cost legal representatives who may be able to
provide assistance to you in preparing your case.




                                                                   www.ice.gov
        Case 1:18-cv-10225-MLW Document 360-1 Filed 08/23/19 Page 3 of 4
Notice to Alien of File Custody Review
LAST NAME, First Name AXXX-XXX-XXX
Page 2

The Deciding Official may consider, but is not limited to considering the following:

1. Criminal convictions and criminal conduct;
2. Other criminal and immigration history;
3. Sentence(s) imposed and time actually served;
4. History of escapes, failures to appear for judicial or other proceedings, and other defaults;
5. Probation history;
6. Disciplinary problems while incarcerated;
7. Evidence of rehabilitative effort or recidivism;
8. Equities in the United States;
9. Cooperation in obtaining your travel document.
10. Any available mental health reports.




                                        PROOF OF SERVICE

(1)     Personal Service (Officer to complete both (a) and (b) below.)

        (a)       I                                                   ,                                         ,
                              Name of ICE Officer                                            Title
certify that I served                                                                           with a copy of
                                                 Name of detainee
this document at                                                 on                  , at                       .
                                 Institution                                Date                 Time

        (b)       I certify that I served the custodian                                                         ,
                                                                          Name of Official
                                         , at                                                                , on
              Title                                           Institution
                          with a copy of this document.
          Date

                                                   OR
(2)     Service by certified mail, return receipt. (Attach copy of receipt)

                  I                                       ,                                             , certify
                              Name of ICE Officer                                       Title
that I served                                             and the custodian                                     ,
                           Name of detainee                                            Name of Official
with a copy of this document by certified mail at                                                on             .
                                                                      Institution                       Date
       Case 1:18-cv-10225-MLW Document 360-1 Filed 08/23/19 Page 4 of 4
Notice to Alien of File Custody Review
LAST NAME, First Name AXXX-XXX-XXX
Page 3




Detainee Signature:________________________________       Date: ____________________




( ) cc: Attorney of Record or Designated Representative
( ) cc: A-File
